           Case 1:19-cr-00251-LM Document 8 Filed 01/16/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA )
                               )
             v.                )                   Docket No. 19-CR-00251
                               )
      Jonathon Irish          )
______________________________


                         NOTICE OF APPEARANCE OF COUNSEL

        Please enter my appearance as counsel for the United States of America in the above-
entitled case.

                                                   Respectfully submitted,

                                                   SCOTT W. MURRAY
                                                   United States Attorney


                                                   By: /s/ Kasey Weiland
                                                   Kasey Weiland
                                                   Assistant U.S. Attorney
                                                   Bar No. 272495
                                                   53 Pleasant Street, 4th Floor
                                                   Concord, NH 03301
                                                   (603) 225-1552
                                                   Kasey.Weiland2@usdoj.gov

Date: January 16, 2020


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Appearance was forwarded electronically by
ECF to Benjamin Falkner, counsel for the defendant.


                                                   /s/ Kasey Weiland
                                                   Kasey Weiland, AUSA
